Citation Nr: 9920303	
Decision Date: 07/23/99    Archive Date: 07/28/99

DOCKET NO.  96-37 125A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for anemia.

2.  Entitlement to service connection for exposure to 
tuberculosis and INH treatment.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from September 1962 to June 
1966 and from May 1979 to July 1995.  He has been represented 
by The American Legion since August 1996.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of 
August 1995, by the Columbia, South Carolina Regional Office 
(RO), which granted service connection and assigned separate 
noncompensable ratings for hiatal hernia with history of 
colon polyp and possible ulcer, residuals of kidney stone and 
scars, and residuals of removal of growth from face; however, 
the RO denied the claims for service connection for a right 
shoulder disorder, anemia, exposure to tuberculosis and INH 
treatment, hearing loss, and foot fungus.  A notice of 
disagreement with the denial of service connection was 
received in June 1996.  A statement of the case was issued in 
July 1996.  The veteran's substantive appeal was received in 
September 1996.  The veteran appeared and offered testimony 
at a hearing before a hearing officer at the RO in March 
1997.  A transcript of the hearing is of record.  Thereafter, 
a rating action in May 1997 confirmed the previous denial of 
service connection for a right shoulder disorder, anemia, 
exposure to tuberculosis and INH treatment, hearing loss, and 
foot fungus.  A supplemental statement of the case was issued 
in June 1997.  The appeal was received at the Board in March 
1998.  

In April 1998, pursuant to 38 U.S.C.A. § 7107 (West 1991 & 
Supp. 1998) and 38 C.F.R. § 20.900(c), the Acting Chairman of 
the Board granted the Board's own motion for advancement on 
the docket in this case due to administrative error.  On 
August 5, 1998, the veteran appeared and offered testimony at 
a hearing before the undersigned member of the Board, in 
Washington, D.C.  A transcript of that hearing is of record.  

In December 1998, the Board denied service connection for a 
right shoulder disorder, hearing loss, foot fungus and 
remanded the issues shown on the front page of this remand.  
VA treatment records were received in February 1999.  A 
supplemental statement of the case was issued in February 
1999.  The appeal was received back at the Board in June 
1999.  


FINDINGS OF FACT

1.  No competent medical evidence has been submitted to show 
that the veteran currently has anemia.  

2.  In service, the veteran had a conversion of a tuberculin 
skin test and was treated with INH for six months.  

3.  No competent medical evidence has been submitted showing 
a current diagnosis of pulmonary tuberculosis or of residuals 
of exposure to tuberculosis.  


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for anemia.  38 
U.S.C.A. § 5107 (West 1991).  

2.  The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for exposure to 
tuberculosis and INH treatment. 38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Factual background.

The record indicates that the veteran had two periods of 
active duty.  The service medical records pertinent to the 
first period of service, including the enlistment examination 
of September 1962 and the separation examination conducted in 
June 1966, are negative for any finding of anemia or exposure 
to tuberculosis and INH therapy.  There are no medical 
records covering the period between the veteran's two periods 
of service.  

The service medical records for the second period of service 
reflect that the veteran was diagnosed with iron deficient 
anemia in 1989.  During a visit in September 1991, it was 
reported that the veteran was noted to have a low blood count 
during blood donation; it was reported that he had iron 
deficient anemia that was resolving on iron therapy.  The 
veteran was again seen in December 1991, at which time he 
complained of being tired and a loss of energy since June 
1990; it was noted that he was taking vitamins with iron.  
The pertinent diagnosis was status post iron deficit anemia.  
In March 1993, it was indicated that the veteran was taking 
prenatal vitamins; it was reported that he had had anemia 
with full work-up but no diagnosis.  HB was 16.6; other 
laboratory studies were also normal.  The pertinent diagnosis 
was status post anemia.  In February 1995, it was indicated 
that the veteran had a positive TB skin test; he was placed 
on INH therapy.  A chest x-ray study in March 1995 revealed 
no radiographic evidence of active cardiopulmonary disease, 
old granulomatous disease, and minimal bibasilar fibrosis.  

The veteran was afforded a VA compensation examination in 
August 1995, at which time he reported a history of low blood 
count for which he was placed on ferrous sulfate; it was 
noted that this condition resolved with no residual at 
present.  It was also reported that the veteran was a 
chaplain in the military and he subsequently seroconverted 
and was presently finishing almost a year course of INH 
treatment; he was reported to have a normal chest.  The 
pertinent diagnosis was history of tuberculosis exposure, 
presently finishing up INH therapy, in remission.  No finding 
or diagnosis of anemia was reported.  

At his personal hearings, both before the hearing officer in 
March 1997 and before the undersigned Board member in August 
1998, the veteran testified that he suffered from anemia and 
exposure to tuberculosis during service.  In March 1997, the 
veteran reported that he was diagnosed with anemia while 
stationed in the Philippines; he indicated that he went to 
give blood, but they refused to take it.  The veteran related 
that he was told that his blood count was too low; he stated 
that he was subsequently put on treatment and was checked 
every six months until he was discharged.  The veteran 
indicated that he had been checking his blood count regularly 
and it appeared to be normal; he stated that he was still 
concerned about future recurrence since he did not know what 
caused his blood count to be low in service.  The veteran 
acknowledged that he had no current problem with anemia.  The 
veteran testified that he was exposed to tuberculosis when he 
worked in a TB camp at Guantanamo Naval base in Cuba; he 
stated that he was required to take a TB tine test that was 
positive.  The veteran indicated that he was subsequently put 
on INH therapy for six months.  The veteran contended that 
his condition continued to be closely monitored but so far an 
active disease had not been found.  Similar testimony was 
offered in August 1998.  

Received in February 1999 were VA outpatient reports dated 
from June 1996 to October 1998, which show that the veteran 
received clinical attention and treatment for several 
disabilities.  During a clinical visit in January 1998, it 
was reported that the veteran had anemia in 1992; no current 
diagnosis of anemia was reported.  On the report of a 
February 1998 blood test, the results reported for RBC, HGB, 
HCT, MCV, and MCH were each within normal limits.  A chest x-
ray performed in February 1998 revealed COPD; no acute 
cardiopulmonary processes were noted.  

B.  Legal analysis.

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1998).  Where certain diseases, such as 
primary anemia, are manifested to a compensable degree within 
the initial post-service year, service connection may be 
granted on a presumptive basis.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 
3.309 (1998).  Where tuberculosis is manifested to a 
compensable degree within three years of service, service 
connection may be granted on a presumptive basis.  38 
U.S.C.A. § 1112(a)(3) (West 1991); 38 C.F.R. § 3.307(a)(3) 
(1998).  

When a disability is not initially manifested during service 
or within an applicable presumptive period, service 
connection may nevertheless be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in or aggravated by service.  38 C.F.R. § 3.303(d) 
(1998).  

The threshold question to be answered in the veteran's appeal 
is whether he has presented evidence of a well-grounded 
claim.  Under the law, a person who submits a claim for 
benefits shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well-grounded.  38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
A claim need not be conclusive but only possible to satisfy 
the initial burden of § 5107(a). Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  If a claim is not well-grounded, the 
application for service connection must fail, and there is no 
further duty to assist the veteran in the development of his 
claim.  38 U.S.C.A. § 5107, Murphy, 1 Vet. App. 78 (1990).  

The United States Court of Appeals for the Federal Circuit 
held that, "For a claim to be well-grounded, there must be 
(1) a medical diagnosis of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in[-]service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service [disease or 
injury] and the current disability.  Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is plausible is required."  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) quoting Epps 
v. Brown, 9 Vet. App. 341, 343-344 (1996); See 38 C.F.R. 
§§ 3.303, 3.307, 3.309; Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  For the purpose of determining whether a claim is 
well-grounded, the credibility of the evidence is presumed.  
See Robinette v. Brown, 8 Vet. App. 69, 75 (1995).  

I.  Service connection for anemia.

The veteran asserts that he has anemia that began during 
service.  The Board notes that while the veteran was found to 
have low blood count consistent with iron deficient anemia in 
service for which he was placed on medication, findings 
regarding possible anemia were not noted at separation from 
service.  Subsequent to service, a VA examination in August 
1995 noted that the veteran's anemia had resolved with no 
residual at the time of the examination.  

Consequently, while the veteran was diagnosed with anemia 
during service in 1991, 1992 and 1993, there is no evidence 
on file that indicates a recent diagnosis of that condition.  
Additionally, there has never been any medical evidence 
associated with the claims file to support a determination 
that the veteran currently has anemia.  In fact, the most 
recent blood test (February 1998) shows no abnormally low 
results.  It is noteworthy that the veteran testified that he 
currently had no current problems with anemia; he 
acknowledged that recent blood counts were normal.  

Without competent medical evidence indicating the existence 
of anemia currently the veteran has failed to establish a 
well-grounded claim of service connection for anemia, and, 
there is no duty to assist him in developing his claim.  
Accordingly, the claim must be denied as not well-grounded.  

II.  Service connection for exposure to tuberculosis and INH 
treatment.

A review of the service medical records reveals that in 
February 1995, the veteran had a positive PPD converter or 
tuberculin skin test and treated for six months with INH; a 
chest X-ray was performed and was negative.  The veteran's 
service medical records do not reflect that he ever had 
tuberculosis during service.  The post-service medical 
records show he does not currently have active or inactive 
tuberculosis; rather, he has only been found to have a 
history of a positive PPD test.  Service connection requires 
more than the occurrence of a disease or injury during 
service; there must also be evidence of a current related 
disability.  Merely having a positive PPD test does not 
amount to having tuberculosis or any other disability.  The 
veteran is concerned that he may develop tuberculosis in the 
future, but service connection may not be granted for an 
anticipated disability that does not currently exist.  INH 
therapy was a preventative treatment.  When, as here, a 
claimed disability has not been shown to currently exist, the 
claim for service connection is implausible and must be 
denied as not well-grounded.  Caluza, supra; Brammer v. 
Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992).  Id.  

Where a claim is not well-grounded, VA does not have a 
statutory duty to assist a veteran in developing facts 
pertinent to the claim.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  However, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) (West 1991) to advise a veteran of evidence needed 
to complete an application for a claim.  This obligation 
depends upon the particular facts of the case and the extent 
to which the Secretary of VA has advised the veteran of the 
evidence necessary to be submitted with a VA benefits claim.  
Robinette, 8 Vet. App. 69 (1995).  Here, the RO fulfilled its 
obligation under 38 U.S.C.A § 5103(a) in the Statement of the 
Case, which informed the veteran of the reasons for the 
denial of his claims.  Furthermore, by this decision, the 
Board is informing the veteran of the evidence which is 
lacking and that is necessary to make the claims well-
grounded.  




ORDER

Entitlement to service connection for anemia is denied as not 
well-grounded.  

Entitlement to service connection for exposure to 
tuberculosis and INH treatment is denied as not well-
grounded.  



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals



 

